Appeal from a decision of the Workers’ Compensation Board, filed July 20, 1979. A majority of the board found "based on the testimony of the claimant and Mr. Catterson, that the activities of the softball team was a means of promoting, bettering and preserving the morale of the office, that this was beneficial to the employer and that, therefore, the claimant’s injury arose out of and in the course of his employment.” Considering the record as a whole, the board’s decision is supported by substantial evidence. Decision affirmed, with costs to the Workers’ Compensation Board against the employer. Mahoney, P. J., Greenblott, Main, Mikoll and Herlihy, JJ., concur.